                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNION PACIFIC RAILROAD COMPANY,
in its own capacity and in its capacity as
successor to Union Pacific Railroad                               8:14CV237
Company;

                      Plaintiff,                                    ORDER

       vs.

UNITED STATES OF AMERICA,

                      Defendant.


       This matter is before the Court on correspondence from plaintiff Union Pacific

Railroad Company (“U.P.”) and the stipulation of the parties, Filing No. 86 & 86-1, the

Court is advised that the parties have stipulated to the gross amount of overpayments

and Union Pacific is seeking the consent of affected employees. The parties state that

they will jointly move under Federal Rule of Civil Procedure 54(b) for entry of a partial

final judgment on U.P.’s share of the refunds as soon as practicable after U.P. sends

requests for consents on January 11, 2019. The parties also anticipate that later in 2019,

they will jointly move for entry of another partial final judgment on the employees’ share

of the refunds, covering refunds that U.P. will remit (with interest) to the employees who

give Union Pacific their consent. The parties anticipate that the second partial final

judgment will fully resolve the case.

       The Court finds that status reports every 60 days will be sufficient to keep the Court

apprised of Union Pacific’s progress and help expedite the Court’s entry of the first and


                                             1
second partial final judgments when filed. Accordingly,

       IT IS ORDERED that the parties shall file a joint status report within 60 days of the

date of this order and every sixty days thereafter until this matter is fully resolved.

       Dated this 4th day of January, 2019.


                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge




                                              2
